Citation Nr: 9912218	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-29 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1948 to March 
1952.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a May 1996 rating decision of the RO.  

In March 1997, the Board remanded this case for additional 
development of the record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is shown to have engaged in combat with the 
enemy while stationed in Korea and was awarded the Combat 
Infantry Badge.  

3.  The veteran is shown to be suffering from bilateral 
hearing disability which is as likely as not is the result of 
his exposure to acoustic trauma.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
bilateral hearing disability is due to disease or injury 
which was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. §§  3.102, 
3.303, 3.385 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  

The veteran contends that he suffers from bilateral hearing 
loss due to exposure to acoustic trauma in service.  
Specifically, he attributes his bilateral defective hearing 
to exposure to excessive artillery and gunfire and detonation 
of explosives.  

At the time of his separation examination from service, the 
veteran's hearing was noted to be "15/15" for the whispered 
voice in each ear.  There were no complaints of hearing 
problems noted in the available service medical records.  

The veteran initially underwent a VA examination of his ears, 
nose and throat in January 1953.  At this time, he reported 
that he had noticed deafness in his left ear upon his return 
from Korea.  Following an evaluation, a diagnosis of 
deafness, left, conductive type, mild, was rendered.  

Results from a VA audiological evaluation conducted in May 
1996 showed pure tone thresholds, in decibels, as follows:  

Hertz		500		1000		2000		3000		4000
Right	 	50		 55		 70		 90		 105	
Left		65		 50		 80		 95		 95	

A VA examination conducted in April 1997 confirmed a moderate 
to severe sensorineural hearing loss bilaterally; however, no 
opinion was rendered as to etiology.  As a result, an 
addendum to the examination was prepared in June 1997 which 
concluded, following a thorough review of the claims file, 
that the veteran's bilateral sensorineural hearing impairment 
"could have been caused by the excessive noise exposure in 
the service and has progressed as a fact of occupational 
noise exposure and aging."  

Based on a review of available records, the veteran would be 
considered a "combat" veteran.  Indeed, he was awarded the 
Combat Infantry Badge.  Consequently, 38 U.S.C.A. § 1154 and 
its implementing regulation, 38 C.F.R. § 3.304(d) (1996), are 
to be applied.  In pertinent part, 38 C.F.R. § 3.304(d) 
provides:

Satisfactory lay or other evidence that 
an injury or disease was incurred or 
aggravated in combat will be accepted as 
sufficient proof of service connection if 
the evidence is consistent with the 
circumstances, conditions or hardships of 
such service even though there is no 
official record of such incurrence or 
aggravation.  

The United States Court of Appeals for the Federal Circuit 
(Appeals Court) has provided a three-step analysis in cases 
where a combat veteran seeks benefits pursuant to 
38 C.F.R. § 3.304.  First, the Appeals Court noted,

[I]t must be determined whether the 
veteran has proffered "satisfactory lay 
or other evidence of service incurrence 
or aggravation of such injury or 
disease." . . .  As the second step, it 
must be determined whether the proffered 
evidence is "consistent with the 
circumstances, conditions, or hardships 
of such service." ...  [I]f these two 
inquiries are met, the Secretary [of the 
VA] "shall accept" the veteran's 
evidence as "sufficient proof of service 
connection," even if no official record 
of such incurrence exists.  

Collette v. Brown, 82 F.3d 389, 392-3 (Fed. Cir. 1996) 
(citations omitted).  This section considerably lightens the 
burden of a combat veteran who seeks benefits for disease or 
injury which he alleges were incurred in combat in service.  
Id. at 392.  The third step requires the Board to consider 
whether there is clear and convincing proof which would rebut 
the presumption of service connection.  Id. at 393.  

In this case, the Board finds that the veteran has proffered 
satisfactory lay evidence of service incurrence of acoustic 
trauma and that this evidence is consistent with the 
circumstances, conditions, and hardships of his service in 
Korea.  The veteran's statements have been consistent 
throughout his appeal.  The Board finds that the veteran's 
lay evidence is credible.  Consequently, as the veteran has 
satisfied both of these inquiries mandated by the statute, a 
factual presumption arises that the acoustic trauma is 
service related.  Id.

As noted, the factual presumption cited above is rebuttable; 
VA may rebut the presumption by presenting "clear and 
convincing evidence to the contrary."  Id.  (citing 
38 U.S.C.A. § 1154(b)).  As to whether the veteran sustained 
acoustic trauma in service, there is no evidence 
contradicting the lay evidence.  There is no "clear and 
convincing" evidence to rebut the presumption of service 
incurrence of acoustic trauma.  Thus, the Board finds that 
the evidence establishes that the veteran suffered acoustic 
trauma in service.  

The determination, however, that the veteran sustained 
acoustic trauma in service, does not end the Board's 
analysis.  The veteran now must be shown to have current 
disability attributable to this demonstrated in-service 
acoustic trauma.  

Clearly, the evidence shows that the veteran currently 
suffers from bilateral hearing disability for VA purposes.  
Furthermore, the most recent VA examining physician stated 
that the demonstrated bilateral sensorineural hearing 
disability "could have been caused" by his exposure to 
excessive noise in service.  This opinion, when viewed in 
conjunction with the other evidence in the record, places the 
question of service connection in relative equipoise.  By 
extending the benefit of the doubt to the veteran, the Board 
concludes that service connection for the currently 
demonstrated bilateral hearing loss is warranted.  


ORDER

Service connection for the bilateral hearing loss is granted.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

